Proceeding pursuant to CPLR article 78 (initiated in the Appellate Division of the Supreme Court in the Third Judicial Department and transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Appellate Division of the Supreme Court in the Third Judicial Department entered June 20, 2014).
It is hereby ordered that said petition is unanimously dismissed without costs.
Same memorandum as in Matter of Dinsio v Supreme Ct., Appellate Div., Third Jud. Dept. ([proceeding No. 1] 125 AD3d 1313 [2015]). Present — Scudder, P.J., Fahey, Peradotto, Carni and Whalen, JJ.